1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    5510 So. Fort Apache Rd, Suite 30
     Las Vegas, NV 89148
5
     Phone: (702) 856-7430
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                    DISTRICT OF NEVADA
17   STEPHANIE SIU,                             Case No.: 2:19-cv-00777-GMN-EJY
18
                    Plaintiff,
19                                      JOINT MOTION TO EXTEND TIME TO
     vs.
20                                      FILE STIPULATION OF DISMISSAL OF
     EQUIFAX INFORMATION SERVICES, LLC; TRANS UNION LLC
21
     TRANSUNION, LLC; QUANTUM
22   COLLECTIONS; and SMITH-PALLUCK
     ASSOCIATES CORP., d/b/a LAS VEGAS  [SECOND REQUEST]
23   ATHLETIC CLUBS,
24                  Defendants.
25

26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION LLC
     [SECOND REQUEST] - 1
1           Plaintiff Stephanie Siu (“Plaintiff”) and Defendant Trans Union LLC; (“Trans Union” or
2
     “Defendant”) (collectively, the “Parties”), by and through their counsel of record, hereby move
3
     jointly to extend their deadline to file a Stipulation of Dismissal of Trans Union (30) thirty days:
4
            1.      The Parties settled this matter on October 2, 2019 [ECF Dkt No. 32].
5

6           2.      On November 4, 2019, the Court entered an Order extending time to file the dismissal

7    of Trans Union [ECF Dkt. 35].
8
            3.      The deadline to file the dismissal of Trans Union is December 6, 2019.
9
            4.      The Parties are currently working on finalizing their Settlement Agreement.
10
            5.      The Parties request and extension of thirty days to file their Stipulation of Dismissal
11

12   of Trans Union to allow them additional time to finalize the settlement agreement.

13   //
14
     //
15
     //
16
     //
17

18   //

19   //
20
     //
21
     //
22
     //
23

24   //

25   //
26
     //
27
     //
28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION LLC
     [SECOND REQUEST] - 2
1           6.      Plaintiff agrees to file the Stipulation of Dismissal of Trans Union no later than
2
     January 6, 2020.
3

4         DATED December 3, 2019.
      KNEPPER & CLARK LLC                             QUILLING, SELANDER, LOWNDS, WINSLETT
5                                                     & MOSER, P.C.
6
      /s/ Miles N. Clark
      Matthew I. Knepper, Esq.                        /s/ Jennifer R. Bergh
7     Nevada Bar No. 12796                            Jennifer R. Bergh, Esq.
      Miles N. Clark, Esq.                            Nevada Bar No. 14480
8     Nevada Bar No. 13848                            6900 N. Dallas Parkway, Suite 800
9     5510 S Fort Apache Rd, Suite 30                 Plano, TX 75204
      Las Vegas, NV 89148                             Email: jbergh@qslwm.com
10    Email: matthew.knepper@knepperclark.com
      Email: miles.clark@knepperclark.com             ALVERSON TAYLOR & SANDERS
11                                                    Trevor Waite, Esq.
12    HAINES & KRIEGER LLC                            Nevada Bar No. 13779
      David H. Krieger, Esq.                          Kurt R. Bonds, Esq.
13    Nevada Bar No. 9086                             Nevada Bar No. 6228
      8985 S. Eastern Avenue, Suite 350               6604 Grand Montecito Parkway, Suite 200
14    Las Vegas, NV 89123                             Las Vegas, NV 89149
15    Email: dkrieger@hainesandkrieger.com
                                                      Counsel for Defendant
16    Counsel for Plaintiff                           Trans Union LLC

17                                       ORDER GRANTING

18    EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF

19                                        TRANS UNION LLC
20
           IT IS SO ORDERED.
21

22         _________________________________________
           Gloria M. Navarro, District Judge
23         UNITED STATES DISTRICT COURT
24
           DATED this ____
                       3 day of December, 2019.
25

26

27                                                      Siu v. Equifax Information Services, LLC et al
                                                                  Case No. 2:19-cv-00777-GMN-EJY
28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION LLC
     [SECOND REQUEST] - 3
